DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 05/24/2021 has been entered.  Claims 1-2 and 4-11 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIGMANN et al. (WO 2014209482 A1) in view of Largo (US 20130082083 A1) and further in view of Robinson (US 20020125290 A1).
Regarding claim 1, WEIGMANN discloses a driving tool (Fig. 1) having a housing (a housing that accommodates a cylinder 10, a piston 11, and other elements shown in Figs. 1-2), an accumulator chamber (24 in Figs. 1-2) which accumulates compressed air in the housing, a nose section (4) provided on the housing, a cylinder (10) provided in the housing, a trigger (6) provided on the housing, and a push lever (7) provided in the nose section and allowed to abut on a material to which driving is performed (Fig. 1), the trigger and the push lever being operated such that the compressed air of the accumulator chamber is supplied to the cylinder (see page 10 lines 18-29 for the operation of tool wherein a triggering assembly 5 admits air from the accumulator chamber inside gipping portion 24 into working cylinder 10. See also in page 7 lines 30-37 for the operation of tool which is based on the actuation of the triggering assembly 5 and workpiece contact element 7. Also elaborated in the rest of the disclosure), wherein the driving tool has
a shutoff valve (22) which operates to shut off or connect a passage (23) of the compressed air is provided (see page 14 lines 17-22), and a control valve (27) which supplies compressed air of the accumulator chamber to the shutoff valve and disables the driving operation by operating the shutoff valve (adjustable control element 27 disables the driving operation by operating the shutoff valve 22 as shown in Figs. 2-7 and elaborated in the disclosure);
(1) a bump fire mode (bump firing mode) in which a first driving operation is performed when the push lever is operated in a state where the trigger is being operated (see an abstract), and 
(2) a single fire mode (single shot mode) in which a second driving operation is performed is selected when the trigger is operated in a state where the push lever is being operated (see page 2 lines 7-19),  wherein the control valve (control element 27) which controls to disable the driving operation when the push lever (7) is not operated within a predetermined time after the trigger (6) is operated in the bump fire mode (control element 27 controls to switch the driving tool from the bump firing mode to the single shot mode if the workpiece contact element 7 not actuated within a predetermined time after the trigger 6 being actuated as described in page 16 lines 5-20. Also elaborated in the rest of the disclosure) is provided, and the control valve does not control to disable the driving operation in the single fire mode (activation of control element 27 is only when the tool being set to operate in the bump fire mode as described in pages 2-3 lines 20-2 and elaborated in the rest of the disclosure).
WEIGMANN fails to disclose a shutoff valve which has (1) a first position that connects a passage of the compressed air between the accumulator chamber and the cylinder and (2) a second position that shuts off the passage of the compressed air; and a control valve configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when the push lever is operated within a predetermined time after the trigger is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode and a switching valve that has a first switch state that does not allows connects a passage of the compressed air between the accumulator chamber and the control valve to allow the control valve to control the shutoff valve to change from the first position to the second position and (2) a second switch state that shuts off the passage of the compressed air between the accumulator chamber and the control valve not to allow the control valve to control the shutoff valve to change from the first position to the second position.
Largo teaches a power tool (70) having a shutoff valve (72) which has (1) a first position that connects a passage of compressed air between a accumulator chamber (30) and a cylinder and (32) a second position that shuts off the passage of the compressed air; and a control valve (74/102) configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when a push lever (96) is operated within a predetermined time after a trigger (@ 94, fig. 2) is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode ([0039-0057], fig. 2) and a switching valve (30/88) that has a first switch state that does not allows connects a passage of the compressed air between the accumulator chamber and the control valve to allow the control valve to control the shutoff valve to change from the first position to the second position and (2) a second switch state that shuts off the passage of the compressed air between the accumulator chamber and the control valve not to allow the control valve to control the shutoff valve to change from the first position to the second position (regulator 30 is adjustable to control desired pressure and control system 74 comprises switches that open and close valve 72 to control pressure and valve 72, [0035-0041, 0054-0057], fig. 2).
Robinson also teaches a power tool (10) having a shutoff valve (44) which has (1) a first position that connects a passage (218) of compressed air between a accumulator chamber (80) and a cylinder and (12) a second position that shuts off the passage of the compressed air; and a control valve (184) configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when a push lever (58) is operated within a predetermined time after the trigger (64) is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode ([0012, 0051], figs. 1-14).
Given the teachings and suggestion of WEIGMANN to have a shutoff valve which operates to shut off or connect a passage of the compressed air is provided and the control valve disables the driving operation by operating the shutoff valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shutoff valve to include (1) a first position that connects a passage of the compressed air between the accumulator chamber and the cylinder and (2) a second position that shuts off the passage of the compressed air; and a control valve configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when the push lever is operated within a predetermined time after the trigger is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode and a switching valve that has a first switch state that does not allows connects a passage of the compressed air between the accumulator chamber and the control valve to allow the control valve to control the shutoff valve to change from the first position to the second position and (2) a second switch state that shuts off the passage of the compressed air between the accumulator chamber and the control valve not to allow the control valve to control the shutoff valve to change from the first position to the second position for safer control of the tool and a safety accidental firing prevention mechanism as taught by Largo and Robinson.
Regarding claim 2, WEIGMANN discloses all claim limitations of claim 1; and discloses a switching valve (valves 18 and 19 in Fig. 2, which may be combined in single valve as described in page 12 lines 30-33) which supplies the compressed air to the control valve when the trigger is operated (the combined valve of valves 18 and 19 supplies the compressed air to control volume 15, which in turn connected to control element 27 via connection 17 as shown in Fig. 2), and discharges the compressed air supplied to the control valve to outside of the housing when the push lever (7) is operated within the predetermined time in the bump fire mode (the combined valve of valves 18 and 19 discharges the compressed air outside the housing within the predetermined time in the bump fire mode as described in page 18 lines 26-36. See also in page 12 lines 3-5, "For the venting of air from the control volume 15, an air-venting assembly 19 is provided on the wall of the working cylinder 10". Also elaborated in the rest of the disclosure).
Regarding claim 4, WEIGMANN discloses all claim limitations of claim 3; and discloses a trigger valve (20 in Fig. 2) operated by a moving force of the trigger (6) to connect or shut off a first passage (connection 12a) communicating with the accumulator chamber (connection 12a connects the working pressure from the accumulator chamber to main valve 12 as disclosed in page 17 lines 19-20); and a safety valve (30 in Fig. 3. See page 11 lines 13-16) operated by a moving force of the push lever (7) to connect or shut off a second passage (connection 17. See in page 15 lines 16-18, "an actuation of the tool contact element 7 has the effect of adjusting the valve piston 21 into the actuating position". Adjusting the valve piston 21 would connect or shut off the connection 17 as shown in Figs. 4-5. Also elaborated in the rest of the disclosure) communicating with the shutoff valve (adjustable control element 27 communicates valve 22 with connection 17. See Fig. 2).
Regarding claim 10, WEIGMANN discloses a driving tool (Fig. 1) having a housing (a housing that accommodates a cylinder 10, piston 11, and other elements shown in Figs. 1-2), an accumulator chamber (a space inside a gripping portion 24 between a connection 23 and a triggering assembly 5 where a compressed air being stored therein before being supplied into cylinder 10 via triggering assembly 5 in Figs. 1-2) which accumulates compressed air in the housing, a nose section (4) provided on the housing, a cylinder (10) provided in the housing, a trigger (6) provided on the housing, and a push lever (7) provided in the nose section and allowed to abut on a material to which driving is performed (Fig. 1), the trigger and the push lever being operated such that the compressed air of the accumulator chamber is supplied to the cylinder (see page 10 lines 18-29 for the operation of the tool where the triggering assembly 5 admits the air from the accumulator chamber inside gipping portion 24 into working cylinder 10. See also in page 7 lines 30-37 for the operation of tool based on actuation of the triggering assembly 5 and workpiece contact 35 element 7. Also elaborated in the rest of disclosure),
a shutoff valve (22) which operates to shut off or connect a passage (23) of the compressed air is provided (see page 14 lines 17-22), and the control valve disables the driving operation by operating the shutoff valve (adjustable control element 27 disables the driving operation by operating the shutoff valve 22 as shown in Figs. 2-7 and elaborated in the disclosure);
wherein the driving tool has
a bump fire mode (bump firing mode) in which a driving operation is performed is selected when the push lever is operated in a state where the trigger is being operated (see an abstract), and a single fire mode (single shot mode) in which a driving operation is performed is selected when the trigger is operated in a state where the push lever is being operated (see page 2 lines 7-19), a valve (control element 27 of resetting assembly 8) operated over time by the compressed air and having a first position at which the driving operation is enabled and a second position at which the driving operation is disabled is provided (resetting assembly has a pneumatically control element 27 which is adjustable to two different positions based on the pressure from control volume 15, see page 21 lines 7-15 for details. Also elaborated in the rest of disclosure), the valve moves from the first position to the second position when the push lever is not operated within a predetermined time after the trigger is operated in the bump fire mode, and the valve maintains the first position in the single fire mode (control element 27 of resetting assembly 8 controls to switch the driving tool from the bump firing mode to the single shot mode if the workpiece contact element 7 not actuated within a predetermined time after the trigger 6 being actuated as described in pages 2-3 lines 20-2. See also in page 8 lines 4-22 for the functionality of these two modes wherein the single fire mode represent disabling the operation since it requires two steps of activation for each cycle).
WEIGMANN fails to disclose a shutoff valve which has (1) a first position that connects a passage of the compressed air between the accumulator chamber and the cylinder and (2) a second position that shuts off the passage of the compressed air; and a control valve configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when the push lever is operated within a predetermined time after the trigger is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode.
Largo teaches a power tool (70) having a shutoff valve (72) which has (1) a first position that connects a passage of compressed air between a accumulator chamber (30) and a cylinder and (32) a second position that shuts off the passage of the compressed air; and a control valve (74/102) configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when a push lever (96) is operated within a predetermined time after a trigger (@ 94, fig. 2) is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode ([0039-0057], fig. 2) and a switching valve (30/88) that has a first switch state that does not allows connects a passage of the compressed air between the accumulator chamber and the control valve to allow the control valve to control the shutoff valve to change from the first position to the second position and (2) a second switch state that shuts off the passage of the compressed air between the accumulator chamber and the control valve not to allow the control valve to control the shutoff valve to change from the first position to the second position (regulator 30 is adjustable to control desired pressure and control system 74 comprises switches that open and close valve 72 to control pressure and valve 72, [0035-0041, 0054-0057], fig. 2).
Robinson also teaches a power tool (10) having a shutoff valve (44) which has (1) a first position that connects a passage (218) of compressed air between a accumulator chamber (80) and a cylinder and (12) a second position that shuts off the passage of the compressed air; and a control valve (184) configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when a push lever (58) is operated within a predetermined time after the trigger (64) is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode ([0012,0051], figs. 1-14).
Given the teachings and suggestion of WEIGMANN to have a shutoff valve which operates to shut off or connect a passage of the compressed air is provided and the control valve disables the driving operation by operating the shutoff valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shutoff valve to include (1) a first position that connects a passage of the compressed air between the accumulator chamber and the cylinder and (2) a second position that shuts off the passage of the compressed air; and a control valve configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when the push lever is operated within a predetermined time after the trigger is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode and a switching valve that has a first switch state that does not allows connects a passage of the compressed air between the accumulator chamber and the control valve to allow the control valve to control the shutoff valve to change from the first position to the second position and (2) a second switch state that shuts off the passage of the compressed air between the accumulator chamber and the control valve not to allow the control valve to control the shutoff valve to change from the first position to the second position for safer control of the tool and a safety accidental firing prevention mechanism as taught by Largo and Robinson.
Regarding claim 11, WEIGMANN discloses a driving tool having a bump fire mode (bump firing mode) and a single fire mode (single shot mode) which are switched by an operation order of a trigger (6) and a push lever (7), in which the bump fire mode is selected when the push lever is operated after the trigger is operated and the single fire mode is selected when the trigger is operated after the push lever is operated (control element 27 of resetting assembly 8 controls to switch the driving tool from the bump firing mode to the single shot mode if the workpiece contact element 7 not actuated within a predetermined time after the trigger 6 being actuated as described in pages 2-3 lines 20-2. See also in page 8 lines 4-22 for the functionality of these two modes), 
a shutoff valve (22) which operates to shut off or connect a passage (23) of the compressed air is provided (see page 14 lines 17-22), and the control valve disables the driving operation by operating the shutoff valve (adjustable control element 27 disables the driving operation by operating the shutoff valve 22 as shown in Figs. 2-7 and elaborated in the disclosure);
wherein the driving tool has
a control valve (control element 27) which controls to disable an driving operation when the trigger is operated in a state where the push lever is not operated and the push lever is not operated within a predetermined time after the trigger is operated is provided (see pages 2-3 lines 20-2), and the control valve enables the driving operation when the trigger is operated after the push lever is operated (activation of resetting assembly 8 is only when the tool being set to operate in the bump fire mode as described in pages 2-3 lines 20-2).
WEIGMANN fails to disclose a shutoff valve which has (1) a first position that connects a passage of the compressed air between the accumulator chamber and the cylinder and (2) a second position that shuts off the passage of the compressed air; and a control valve configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when the push lever is operated within a predetermined time after the trigger is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode.
Largo teaches a power tool (70) having a shutoff valve (72) which has (1) a first position that connects a passage of compressed air between a accumulator chamber (30) and a cylinder and (32) a second position that shuts off the passage of the compressed air; and a control valve (74/102) configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when a push lever (96) is operated within a predetermined time after a trigger (@ 94, fig. 2) is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode ([0039-0057], fig. 2) and a switching valve (30/88) that has a first switch state that does not allows connects a passage of the compressed air between the accumulator chamber and the control valve to allow the control valve to control the shutoff valve to change from the first position to the second position and (2) a second switch state that shuts off the passage of the compressed air between the accumulator chamber and the control valve not to allow the control valve to control the shutoff valve to change from the first position to the second position (regulator 30 is adjustable to control desired pressure and control system 74 comprises switches that open and close valve 72 to control pressure and valve 72, [0035-0041, 0054-0057], fig. 2).
Robinson also teaches a power tool (10) having a shutoff valve (44) which has (1) a first position that connects a passage (218) of compressed air between a accumulator chamber (80) and a cylinder and (12) a second position that shuts off the passage of the compressed air; and a control valve (184) configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when a push lever (58) is operated within a predetermined time after the trigger (64) is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode ([0012,0051], figs. 1-14).
Given the teachings and suggestion of WEIGMANN to have a shutoff valve which operates to shut off or connect a passage of the compressed air is provided and the control valve disables the driving operation by operating the shutoff valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shutoff valve to include (1) a first position that connects a passage of the compressed air between the accumulator chamber and the cylinder and (2) a second position that shuts off the passage of the compressed air; and a control valve configured to control the shutoff valve, wherein the control valve controls the shutoff valve to be positioned at the first position to enable the first driving operation when the push lever is operated within a predetermined time after the trigger is operated in the bump fire mode, wherein the control valve controls the shutoff valve to move from the first position to the second position to disable the first driving operation when the push lever is not operated within the predetermined time after the trigger is operated in the bump fire mode, and wherein the control valve controls the shutoff valve to be positioned at the first position to enable the second driving operation in the single fire mode and a switching valve that has a first switch state that does not allows connects a passage of the compressed air between the accumulator chamber and the control valve to allow the control valve to control the shutoff valve to change from the first position to the second position and (2) a second switch state that shuts off the passage of the compressed air between the accumulator chamber and the control valve not to allow the control valve to control the shutoff valve to change from the first position to the second position for safer control of the tool and a safety accidental firing prevention mechanism as taught by Largo and Robinson.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed driving tool comprising a housing, an accumulator chamber which accumulates compressed air in  as claimed.
The most related prior art (i.e. WEIGMANN et al.) is found to disclose driving tool comprising a housing, an accumulator chamber which accumulates compressed air in the housing, a nose section provided on the housing, a cylinder provided in the housing, a trigger provided on the housing, and a push lever provided in the nose section and allowed to abut on a material to which driving is performed; a trigger valve operated by a moving force of the trigger to connect or shut off a first passage; a safety valve operated by a moving force of the push lever to connect or shut off a second passage; a bump fire mode in which a driving operation is performed is selected when the push lever is operated in a state where the trigger is being operated, and a single fire mode in which a driving operation is performed is selected when the trigger is operated in a state where the push lever is being operated, a control valve which controls to disable the driving operation when the push lever is not operated within a predetermined time after the trigger is operated in the bump fire mode is provided, and the control valve does not control to disable the driving 
For the purpose of clarification, the prior art essentially has been found to disclose a pneumatic fastener driving tool having a control system to establish a desired mode of operation. The feature lacking from the prior art is the combination of such arrangement of four passages with their associated valves for driving the pneumatic driving tool as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, and 10-11 have been considered but are moot because the arguments do not apply to the newly applied art rejection of record being used in the current rejection.  Examiner contends that Largo teaches having a switching valve (30/88) that has a first switch state that does not allows connects a passage of the compressed air between the accumulator chamber and the control valve to allow the control valve to control the shutoff valve to change from the first position to the second position and (2) a second switch state that shuts off the passage of the compressed air between the accumulator chamber and the control valve not to allow the control valve to control the shutoff valve to change from the first position to the second position (regulator 30 is adjustable to control desired pressure and control system 74 comprises switches that open and close valve 72 to control pressure and valve 72, [0035-0041, 0054-0057], fig. 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731